FILED
                             NOT FOR PUBLICATION                             AUG 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CHARLES WANG,                                    No. 12-16303

               Plaintiff - Appellant,            D.C. No. 3:11-cv-05648-JW

  v.
                                                 MEMORANDUM *
GOVERNOR OF THE STATE OF
CALIFORNIA; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                      James Ware, District Judge, Presiding

                             Submitted August 14, 2013 **

Before:        SCHROEDER, GRABER, and PAEZ, Circuit Judges.

       Charles Wang appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action alleging defendants violated his Fourteenth

Amendment rights. We have jurisdiction under 28 U.S.C. § 1291. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
an abuse of discretion a dismissal for failure to serve the summons and complaint

in a timely manner. Oyama v. Sheehan (In re Sheehan), 253 F.3d 507, 511 (9th

Cir. 2001). We vacate and remand.

      Contrary to Wang’s contentions, Wang did not properly serve the summons

and complaint. See Barlow v. Ground, 39 F.3d 231, 234 (9th Cir. 1994)

(“Although California law does permit service of a summons by mail, such service

is valid only if a signed acknowledgment is returned and other requirements are

complied with.”); see also Cal. Civ. Proc. Code § 415.30 (listing the requirements

for service by mail under California law).

      However, the district court abused its discretion in dismissing sua sponte

Wang’s action under Rule 4(m) because it did not first give Wang notice and

opportunity to show good cause why service was not made. See Fed. R. Civ. P.

4(m) (recognizing that a district court may sua sponte dismiss a complaint for

failure to serve “after notice to the plaintiff”); In re Sheehan, 253 F.3d at 512-13

(discussing Rule 4(m)’s “good cause” standard and the discretion afforded a

district court in extending the time for service even in the absence of good cause).

Accordingly, we vacate the judgment and remand for further proceedings.

      VACATED and REMANDED.




                                             2                                  12-16303